DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.
 	Claim 9 was added.
Claims 1 and 4-9 are pending and are under consideration.
Rejections and objections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-9 are2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it requires an active step of “locally overexpressing” a protein in a cell. Each of the terms “locally” and “overexpressing” is a relative term that renders the claim indefinite.  The specification does not define either term, and it is unclear to what the expression process must have proximity in order to  be considered “local” and it is unclear to what extent the protein must be expressed in order to consider it “overexpressed”. Moreover, it is unclear from the claim whether “locally overexpressing” requires any particular active step other than delivering the recited nanoparticles to the cells, of if it is simply a process that will occur inherently if the nanoparticles are delivered to a cell, regardless of the cell type or culture conditions. For the purpose of applying prior art, “locally overexpressing” has been considered to occur inherently as a result of delivery of the nanoparticles. 
Claims 4-9 are considered to be indefinite because they depend from claim 1 but do not resolve the issue. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (Sci Rep 5, 12737 (2015)).
Kim disclosed mRNA nanoparticles having increased stability that served as an effective platform for gene delivery. See abstract. Kim performed rolling circle transcription (RCT) on plasmid DNA encoding an mRNA of interest, driving the self-assembly of mRNA encoding repeated iterations of a coding sequence of interest (Fig. 1). The enhanced stability of mRNA and successful expression of green fluorescence protein (GFP) as a model protein were achieved by packing strands of repeating mRNAs into nanoscopic particles. This approach required only a one-step process to synthesize particles with minimal plasmid DNA to produce RNA transcripts via RCT for efficient delivery and high cargo capacity. The rolling circle transcription produces condensed mRNA nanostructures of 30 to 200 nm in size (Fig. 2 and third full paragraph on page 2) that contain repeated mRNA sequences for the expression of a protein of interest. See first and third full paragraphs on page 2 and Fig. 2 on page 3).
Kim also taught a step of delivering the mRNA nanoparticles to a cell, followed by a culturing step. PC-3 cells were grown in 24 well plates in growth medium, and mRNA nanoparticles encoding a protein of interest were coated with a cationic polymer (Transit-X2) and diluted into each well to transfect the cells.  Transfected cells were then incubated for 3–48 hours at 37 °C in a humidified atmosphere supplemented with 5% CO2. See 7th-9th paragraphs on page 7. 
Kim was silent as to “generating microvesicles containing a target protein”. However, Kim disclosed the delivery and culturing steps of the instant claims. Absent evidence to the contrary, the steps of “locally overexpressing the protein” and “generating microvesicles containing a target protein” occur inherently as a consequence of the delivery and culturing steps.
 Thus Kim anticipated claims 1, 4, and 6.
Instant claim 5 further limits  claim 1 by requiring a “surface reforming step of reforming a surface of the cell before the delivery step”. The claim does not limit the “surface reforming step” in any way. Those of skill in the art appreciate that the surface of cells is constantly reformed as a matter of routine cellular metabolism as cells cycle secretory and endocytic vesicles into and out of the cellular membrane.  Therefore, absent evidence to the contrary, the cells of Kim because they were undergoing natural growth, were reforming their cell membranes during culture prior to the delivery step. The microvesicles inherently produced after the delivery and subsequent culturing steps  would comprise reformed membranes having the specific functions of the membrane from which they were derived. Thus Kim anticipated claim 5 as well.
Instant claim 7 requires a separation step of separating the microvesicles generated in the culturing step. Please note that the claim does not specify from what entity the microvesicles must be “separated”. Kim taught that prior to imaging transfected cells that were grown on slides, the cells were washed with phosphate buffered saline (last paragraph on page 7).  Absent evidence to the contrary, this results in a “separation” of secreted vesicles from the adherent cells which produced them. 
Instant claim 9 requires a step of “adjusting an amount of the RNA nanoparticles for vesicles production delivered to the cell in the delivery step.” This step is met by selecting any amount of RNA nanoparticles for the delivery step, e.g. the amounts used by Kim. Thus Kim anticipated instant claim 9.

Response to Arguments
Applicant's arguments, and the Declaration of Dr. Lee, both filed 8/18/2022, have been fully considered but they are not persuasive as they might be applied to the new ground of rejection set forth above.
Applicant’s arguments related to the McConnell reference are irrelevant because this reference is no longer relied upon. With regard to the Kim reference, Applicant and Declarant argue essentially that the claims are novel and non-obvious over Kim because Kim only discloses the use of RNA nanoparticles for the delivery of genetic information, and does not disclose the formation of microvesicles that carry proteins. This is unpersuasive because Kim carries out the precise method steps as currently claimed, and even uses the same PC-3 cell line that is used in the Examples of the instant specification. Absent evidence to the contrary, Kim achieves the same formation of microvesicles that carry proteins. There fore the claims are appropriately rejected as anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al (US 20190151456) in view of Kim et al (Sci Rep 5, 12737 (2015)) for the reasons of record applied to previous claims 1, 4, and 6-8 in the Final Rejection of 4/18/2022.
McConnell taught methods of preparing therapeutic exosomes comprising therapeutically relevant proteins by forming conjugates of the therapeutic proteins with a targeting portion of an exosomally-enriched protein. This results in localizing a therapeutic peptide or protein in exosomes to produce a  lumen-engineered exosome. See e.g. abstract and paragraphs 5-6, 9, 13-16, and 21. The exosomes are produced by cells which can be modified with an exogenous polynucleotide that expresses the conjugate protein, and then cultured to produce the exosomes.  See paragraphs 8, 12, 18, and 132-133.  The producer cell can be modified to comprise an additional exogenous sequence. For example, an additional exogenous sequence can be included to produce an exosome including a certain polypeptide as a payload. In some embodiments, the producer cell is modified to comprise two exogenous sequences, one encoding the exosome protein or a modification or a fragment of the exosome protein, and the other encoding a payload. More specifically, lumen-engineered exosomes can be produced from a cell transformed with a sequence encoding one or more exosome lumen proteins where that sequence may be supplied as a plasmid or as a synthetic messenger RNA (mRNA). See paragraphs 138 and 139.
Thus McConnell envisioned a method of making exosomes (vesicles) in which a synthetic mRNA encoding a protein is delivered to an exosome producer cell, and the cell is cultured to express the protein and load it into an exosome to generate an exosome containing the protein.   
McConnell did not teach an RNA nanoparticle.
Kim taught that delivery of mRNA is a means for the production of therapeutic proteins with several advantages over plasmid delivery, including elimination of risk of integration into the host genome and elimination of a need for nuclear localization and transcription. These advantages can result in rapid expression and cell cycle-independent transfection.  See last paragraph on page 1. However, mRNA has the disadvantage of being very labile.  In order to overcome that disadvantage Kim developed mRNA nanoparticles having increased stability that served as an effective platform for gene delivery. See abstract. To solve the problem, Kim performed rolling circle transcription (RCT) on plasmid DNA encoding an mRNA of interest, driving the self-assembly of mRNA encoding repeated iterations of the coding sequence of interest (Fig. 1). The enhanced stability of mRNA and successful expression of green fluorescence protein (GFP) as a model protein were achieved by packing strands of repeating mRNAs into nanoscopic particles. This approach required only a one-step process to synthesize particles with minimal plasmid DNA to produce RNA transcripts via RCT for efficient delivery and high cargo capacity. The rolling circle transcription produces condensed mRNA nanostructures that contain repeated mRNA sequences for the expression of a protein of interest. See first paragraph on page 2.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the method of Kim to produce mRNA nanoparticles to provide synthetic mRNA for use in the method of McConnell.  One would have been motivated to do so in order to overcome the inherent instability of the mRNA of McConnell and to provide an effective platform for expression of a protein of McConnell while avoiding the need for nuclear localization and transcription. One would have had a reasonable expectation of success because Kim demonstrated that the RNA nanoparticles provided increased stability and effective protein expression (see last paragraph on page 4 and first two paragraphs on page 5). 
Thus claims 1 and 2 were prima facie obvious.
Regarding claim 4, the rolling circle transcription process of Kim produces condensed mRNA nanostructures of 30 to 200 nm in size (Fig. 2 and third full paragraph on page 2) that contain repeated mRNA sequences for the expression of a protein of interest. See first and third full paragraphs on page 2 and Fig. 2 on page 3). Absent evidence to the contrary, the exosomes produced by the combined references will be spherical in nature, like naturally occurring exosomes and other lipid-bilayer vesicles.
Claim 6 requires a delivery step including a liposome or positively charged polymer.  Kim taught transfection of cells with the mRNA nanoparticles using a positively charged polymer. The nanoparticles were coated with the positively charged polymer (TransIT-X2) in cell culture medium (OPTI-MEM) and then the medium was added to cells that had been cultured for 24 hours prior to transfection (see page 7 under “Cell Culture”, “Covering mRNA-NP with TransIT-X2 for transfection” and “Transfection of the mRNA-NPs”. The instant claim term “culture dish” is interpreted as including any solid support capable of providing a substrate for cell growth. The cells of Kim were cultured in a culture dish as evidenced by the need to trypsinize them when performing passage (see page 7, under “Cell Culture”). Thus it would have been obvious to have practiced the steps of instant claim 6 when combining the teachings of McConnell and Kim.
Regarding claims 7 and 8, McConnell taught that a produced exosome can be isolated by density gradient centrifugation (paragraph 164).  
Claim 9 requires that “an amount of the RNA nanoparticles for vesicles production delivered to the cell in a delivery step is adjusted”.  This limitation is considered to be met inherently since the delivery of any amount of nanoparticles to a cell lacking nanoparticles is an adjustment of an amount of nanoparticles delivered to the cell.  Moreover, it would have been obvious to one of ordinary skill to have adjusted the amount of nanoparticles delivered to a cell in order to optimize the amount of protein expressed in the cells since this amount would reasonably be expected to vary with the amount of mRNA delivered.  For example, in the instance where exosomes produced by cells were found to comprise insufficient target protein, one would have been motivated to optimize the amount of mRNA delivered to the producer cells.
Thus the invention as a whole was prima facie obvious.

Claim 5 stands rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al (US 20190151456) in view of Kim et al (Sci Rep 5, 12737 (2015)) as applied to claim 1, 4 and 6-8 above, and further in view of Lu et al (US 20190015333).
The teachings of McConnell and Kim are discussed above and can be combined to render obvious a method of producing exosomes comprising a protein of interest by transfecting cells with RNA nanoparticles including iterative copies of a sequence encoding the protein, and culturing the cells to express the protein and produce exosomes comprising the protein. Such exosomes are useful for the delivery of the protein to target cells (see McConnell at paragraphs 89 and 93). 
These references did not teach a step of modifying the surface of the producer cell such that the produced exosomes would comprise the surface modification.
Lu taught that vesicular stomatitis virus glycoprotein (VSVG) can both load protein cargo onto exosomes and increase their delivery ability via a pseudotyping mechanism. Lu transfected exosome producing cells with expression vectors for VSVG in order to produce exosomes comprising VSVG. See abstract. VSVG is a viral envelope protein that is incorporated into the membrane cells in which it is expressed and comprises an ectodomain that is displayed on the cell surface (see Fig. 1). The method of Lu results in incorporation of VSVG into the membrane of the exosomes produced by the transfected cells (see e.g. paragraph 39). Lu also taught that pseudotyping exosomes with VSVG caused increase exosome uptake by recipient cells. See paragraphs 51-55.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the exosome production method resulting from the combination of McConnell and Kim to produce exosomes that were pseudotyped with VSVG as taught by Lu.  One would have been motivated to do so, with a reasonable expectation of success, because Lu taught that such pseudotyping can result in increased uptake of exosomes by target cells.  Thus the invention as a whole was prima facie obvious. 

Response to Arguments
Applicant's arguments, and the Declaration of Dr. Lee, both filed 8/18/2022, have been fully considered but they are not persuasive.
Applicant’s arguments, and the Declaration of Dr. Lee, focus primarily on the alleged ability of the instant invention to produce increased amounts of exosomes relative to the method of McConnell which uses conventional mono-cistronic mRNA. This difference is asserted to arise owing to the nature of the RNA nanoparticles used in the delivery step. Figs. 2A and 2B of the Declaration provide evidence comparing microvesicle production as a result of delivery of either conventional mRNA or BmRNA-NPs that bear long-repeated mRNAs by employing isothermal enzymatic replication of mRNAs from template plasmid DNA. The BmRNA-NPs appear to provide significantly greater production of extracellular vesicles than do equivalent amounts of conventional mRNA.  However, this evidence is not sufficient to overcome the rejection of record for at several reasons.  First, the structure of the BmRNA-NPs used in the experiment is unclear because the Declaration does not disclose the experimental steps by which the BmRNA-NPs were made. Second, the transfection protocol for the conventional mRNAs is not disclosed. Was any transfection reagent used?  If so what type? Was a transfection reagent used for the BmRNA-NPs?  Even if the BmRNA-NPs were made by the same method as Kim (and the instant specification), and the conventional mRNAs were delivered by the same technique, are the results observed unique to nanoparticles produced by the method of Kim and the instant specification, or might similar results be observed using other types of nanoparticles and mRNAs. Finally, the results of Declaration Fig. 2  are not commensurate in scope with the claims.  MPEP 716.02(d) makes clear that the claims must be commensurate in scope with results that are intended to overcome a prima facie case of obviousness. In this case, the claims refer to “RNA containing a repeated nucleotide sequence for target protein expression”. This phrase is extremely broad and embraces, for example, conventional mRNAs that comprise a single repeated sequence element of any length, repeated at any interval.  In contrast, the mRNA nanoparticles of Kim were produced by rolling circle transcription (RCT) on plasmid DNA encoding an mRNA of interest, driving the self-assembly of mRNA encoding repeated iterations of an entire protein coding sequence of interest (Kim at Fig. 1). The Office suspects that the results of Fig. 2 of the Declaration were obtained with nanoparticles made by that process, but this is not made clear by the Declaration. Moreover, as noted above, the claims are not limited to mRNA nanoparticles made by that process, and include conventional mRNA molecules that have only one protein-producing coding sequence per molecule, and which contain a repetition in sequence, such as the occurrence of the same codon twice. Accordingly the results of Declaration Fig. 2 are not sufficient to overcome the prima facie case of obviousness. The data in Fig. 3 provide evidence regarding a hypothetical mechanism by which microvesicles might be overproduced in response to the BmRNA-NPs, but do not provide evidence that is relevant to the obviousness rejection.
For these reasons, Applicant’s arguments and the Declaration of Dr. Lee are unpersuasive.  

Request for Interview
	At page 10 of the response, Applicant set forth a request for an interview with the Examiner in the event that the application was not found to be in condition for allowance.  This request was attached to a submission which must be acted on by the Office in a timely fashion.  In the future, Applicant is invited to contact the Examiner directly to arrange any interviews prior to the submission of a response, so that any remaining issues can be discussed in a timely fashion. Having said that, the current rejections might be overcome by providing evidence of the structure and method of production of the nanoparticles used in the Declaration of Dr. Lee, combined with claim amendments limiting the structure of the recited nanoparticles to that structure, and claim amendments requiring isolation or purification of the microvesicles from the producer cells. Care should be taken that such amendments find support in the specification as filed. Claim amendments related to isolation or purification would need to distinguish over the Kim reference in which microvesicles appear to be inherently “separated” from cells by wash steps.  

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.  See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635